Name: Commission Regulation (EEC) No 416/91 of 21 February 1991 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted during the period 11 to 15 February
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 49/16 Official Journal of the European Communities 22. 2. 91 COMMISSION REGULATION (EEC) No 416/91 of 21 February 1991 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted during the period 11 to 15 February that period should be granted and no further certificates issued for the time being, HAS ADOPTED THIS REGULATION : Article 1 For fresh and refrigerated beef and veal : 1 . applications for STM licences for the following products submitted between 11 and 15 February 1991 and notified to the Commission shall be accepted for 85,382 % ; 2. the issuing of STM licences in response to applications submitted from 18 February 1991 onwards is suspended for the time being. Article 2 This Regulation shall enter into force on 25 February THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3690/90 (') laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector set the indicative ceilings applicable in the beef and veal sector and the maximum quantities for which STM licences may be issued each quarter ; Whereas Article 85 ( 1 ) of the Act of Accession makes provision for the Commission to take the interim protec ­ tive measures necessary if the indicative ceiling for the year in course or part of it is reached or exceeded ; Whereas the licence applications lodged between 11 and 15 February 1991 have acheived that ceiling set for fresh and refrigerated meat ; whereas as an interim protective measure only a percentage of the amounts applied for in 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 357, 20. 12. 1990, p. 27.